DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

EXAMINER’S AMENDMENT
	This application is in condition for allowance except for the presence of claims 15-20 directed to inventions nonelected without traverse. Accordingly, claims 15-20 have been canceled.

Response to Arguments
Applicant’s arguments, see Remarks (pages 6-7), filed 21 April 2021, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of 21 January 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.



Regarding claim 1, the cited prior art does not expressly disclose or suggest in response to the motion signal exceeding the first signal threshold, operating the motion sensor in a low threshold operating mode.
Dorster (US 2017/0309038) discloses a method of operating a motion sensor system 10, the motion sensor system 10 including a motion sensor 16 that generates a motion signal in response to a sensed motion in a space 14 to which the motion sensor 16 is associated, the method comprising: a) operating the motion sensor 16 in a high threshold (HT) operating mode, wherein the high threshold operating mode includes a first signal threshold HT; and b) operating the motion sensor in a low threshold (LT) operating mode, wherein the low threshold operating mode includes a second signal threshold LT that is lower than the first signal threshold HT (par. [0027]-[0048], [0061]-[0068], fig. 1, 5).
	While using different thresholds for a motion sensor was generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.
	Applicant’s specification suggests an advantage of the invention is improved occupancy sensing (Applicant’s specification, par. [0005]).

	Regarding claims 2-14, the claims are allowed due to their dependence on claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884